Justice White,
dissenting.
A question presented in this case is whether a district court’s finding of a likelihood of confusion in a trademark infringement matter under § 43(a) of the Lanham Trade-Mark Act, 60 Stat. 441, 15 U. S. C. § 1125(a), is reviewable under the “clearly erroneous” standard, as a finding of fact, or de novo, as a conclusion of law. I have noted before that federal courts disagree over this question. See Euroquilt, Inc. v. Scandia Down Corp., 475 U. S. 1147 (1986) (White, J., dissenting from denial of certiorari); Elby’s Big Boy of Steubenville, Inc. v. Frisch’s Restaurants, Inc., 459 U. S. 916 (1982) (same). I would grant certiorari to resolve the conflict.